In a mortgage foreclosure action, plaintiffs appeal from an order granting the motion of respondents to dismiss the complaint as to each of them on the grounds that none of them has legal capacity to sue and that the complaint does not state facts sufficient to constitute a cause of action. They appeal also from the judgment entered on such order. Order and judgment unanimously affirmed, with ten dollars costs and *999disbursements. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ.